STATE OF MINNESOTA
                                                                         December 27, 2016

                                 IN SUPREME COURT                           OmcEOF'
                                                                        AJII!IB.LA1ECcuns
                                        A16-1374


In rePetition for Disciplinary Action against
David Walter Olson, a Minnesota Attorney,
Registration No. 0250326.


                                        ORDER

       By order dated October 18, 2016, we suspended respondent David Walter Olson

from the practice of law for a minimum of 60 days, effective November L 2016.

Respondent has filed an affidavit seeking reinstatement in which he states that he has fully

complied with the terms of the suspension order, except for successful completion of the

written examination required for admission to the practice of law by the State Board of

Law Examiners on the subject of professional responsibility. The Director of the Office of

Lawyers Professional Responsibility does not oppose the request.

      Based upon all the files , records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Effective December 31, 2016, respondent David              Walter Olson is

conditionally reinstated to the practice of law in the State of Minnesota, subject to his

successful completion of the written examination required for admission to the practice of

law by the State Board of Law Examiners on the subject of professional responsibility.

      2.      By October 18,2017, respondent shall comply with Rule 18(e)(3), Rules on

Lawyers Professional Responsibility (RLPR), by filing with the Clerk of the Appellate
Courts and serving upon the Director proof of respondent's successful completion of the

written examination required for admission to the practice of law by the State Board of

Law Examiners on the subject of professional responsibility. Failure to do so shall result

in automatic re-suspension pending proof of successful completion of the examination,

under Rule 18( e)(3 ), RLPR.

      Dated: December 27, 2016                  BY THE COURT:


                                                Cj)JJ ~ k:
                                                David R. Stras
                                                Associate Justice




                                            2